Citation Nr: 0333749	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  95-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for 
fibromyalgia/fibrositis. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a March 1996 Department of Veterans 
Affairs (VA) rating decision in which the regional office 
(RO) denied entitlement to service connection for 
"fibrositis (fibromyalgia)".

In June 1999, the Board remanded this issue to the RO for 
further development, including conduct of a VA examination by 
a rheumatologist to determine whether the veteran's 
complaints and manifestations of joint and muscle pain fit 
the diagnostic criteria for fibromyalgia, and, if so, whether 
the disorder, if so identified, is related to her military 
service.

In August 2000, the Board denied entitlement to service 
connection for fibromyalgia (fibrositis).  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (hereinafter referred to as the Court).  
In a decision dated in February 2003, the Court vacated the 
Board's August 2000 decision and remanded the matter for 
further adjudication by VA in accordance with the Court's 
decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)) became law.  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA concerning the issues under consideration, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Documents in the claims file indicate that the veteran is 
receiving disability benefits administered by the Social 
Security Administration.  VA has the duty to obtain the 
associated records.   38 C.F.R. § 3.159(c)(2) (2003).

In October 2000, the veteran submitted evidence directly to 
the Board.  She did not waive consideration of such evidence 
by the RO.  Such evidence must, therefore, be referred to the 
RO.  38 C.F.R. § 20.1304(c) (2003).  The RO should consider 
this and other relevant evidence when re-adjudicating the 
claim.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is her 
responsibility to report for the examination and to cooperate 
in the development of her claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).

Accordingly, this matter is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
fibromyalgia/fibrositis since her 
separation from service.  The RO should 
take all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.  In 
particular, the RO should obtain all 
treatment records from the VA medical 
center in New Orleans, Louisiana, and the 
private treatment records of John E. 
Marshall, M.D., 8415 Goodwood Boulevard, 
Baton Rouge, Louisiana  70806, and the 
treatment records of Richard P. Strobach, 
M.D., P.O. Box 246, Hammond, Louisiana, 
70404 that have not been previously 
requested and obtained.

2.  Obtain from the Social Security 
Administration (SSA) the records pertinent 
to the veteran's claim for SSA disability 
benefits, including the medical records 
relied upon concerning that claim.

3.  The RO must review the claims file and 
ensure that all that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

4.  The veteran should be afforded a VA 
examination by a rheumatologist to 
determine the nature and extent of her 
disability from fibromyalgia/fibrositis, 
if any, and to determine the 
relationship, if any, between such 
disability and disease or injury incurred 
during her active duty service.  The 
claims file must be made available to and 
reviewed by the examiner.  All indicated 
diagnostic tests and studies must be 
performed.  The examiner should state the 
current diagnoses of any disability(ies) 
identified.  The examiner should express 
an opinion whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
disability, if any, from 
fibromyalgia/fibrositis was incurred 
during the veteran's active duty service.  
If the examiner concludes that the 
disability from fibromyalgia/fibrositis 
was not incurred in service, the examiner 
such reconcile such conclusion with the 
opinions of other physician, including 
Dr. John E. Marshall's opinion dated in 
September 2000, Dr. Rao R. Narra dated in 
March 1997, and Dr. Richard P. Strobach's 
reported histories and suggestions 
contained in letters dated in October 
1995, February 1997, and July 1999 that 
the onset of the veteran's disability 
from fibromyalgia was during her active 
duty service, and any other opinions or 
suggestions that the onset of the 
veteran's fibromyalgia was during her 
active duty service.  The examiner should 
provide a full explanation of the 
rationale that is the basis of the 
conclusions expressed.

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for 
fibromyalgia/fibrositis.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



